119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe Willie STARKS, Petitioner-Appellant,v.C.E. FLOYD, Warden, Respondent-Appellee.
No. 96-16671.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

1
Before HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit JJ.


2
MEMORANDUM*


3
Joe Willie Starks, a federal prisoner, appeals pro se the denial of his 28 U.S.C. § 2241 habeas corpus petition challenging the United States Parole Commission's ("Commission") decision regarding his release on parole.  Starks contends that his incarceration is illegal because the Commission improperly decided that his two sentences for bank robbery would run consecutively and denied him credit for time spent on mandatory release.  We have jurisdiction pursuant to 28 U.S.C. § 2253, and we review de novo, see Rizzo v. Armstrong, 921 F.2d 855, 858 (9th Cir.1990).  "Our review is limited to whether the Commission acted outside its statutory authority or committed a constitutional violation."  Id.;  see Wallace v. Christiansen, 802 F.2d 1539, 1552 (9th Cir.1986) (en banc).


4
We affirm for the reasons stated in the United States Magistrate Judge's Report and Recommendation filed on June 28, 1996, and adopted by the district court on July 30, 1996.  We do not address Starks contention that the Commission failed to hold a hearing in September of 1983, within ninety days of the issuance of the mandatory release violator warrant, because it is raised for the first time on appeal.  See Smith v. United States Parole Comm'n, 875 F.2d 1361, 1369 (9th Cir.1989).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3